Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                             Dec 10 2014, 9:35 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                         GREGORY F. ZOELLER
Marion County Public Defender                        Attorney General of Indiana
Indianapolis, Indiana
                                                     CHRISTINA D. PACE
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

CHRISTOPHER MARTIN                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 49A02-1404-CR-278
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT 7
                              The Honorable David Cook, Judge
                              Cause No. 49F07-1304-CM-28289


                                         December 10, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Christopher Martin appeals his conviction of Disorderly Conduct,1 a class B

misdemeanor, challenging the sufficiency of the evidence supporting that conviction as

the sole issue on appeal.

       We affirm.

       The facts favorable to the conviction are that Martin and his cousin, Lamont Martin

(Lamont), were in the middle of the street near the intersection of Murray and Laurel Streets

on April 30, 2013. As Officer Daniel Disney of the Indianapolis Metropolitan Police

Department drove up, the two cousins were squared off against each other and appeared to

be preparing to fight. They looked briefly at Officer Disney when he stopped his vehicle

and then began punching each other. Officer Disney exited his vehicle and walked

approximately twenty feet to the place where they were located in order to stop the fight.

Officer Disney ordered both men to get on the ground. Because both Martins were of

“substantial size,” Officer Disney pulled out his Taser. Transcript at 9. As a result of this

incident, the State charged Martin with disorderly conduct. He was found guilty following

a bench trial.

       Upon appeal, Martin contends the evidence was not sufficient to sustain the

conviction. Essentially, Martin contends that he did not punch Lamont, but was “just

basically pushing back” after Lamont began assaulting him and that he (Martin) did not




1
 Ind. Code Ann. §35-45-1-3 (West, Westlaw current with all 2014 Public Laws of the 2014 Second Regular
Session and Second Regular Technical Session of the 118th General Assembly).
                                                  2
commit an act of hostility. Id. at 15. When reviewing the sufficiency of the evidence

needed to support a criminal conviction, we neither reweigh evidence nor judge witness

credibility. Thang v. State, 10 N.E.3d 1256 (Ind. 2014). We consider only “the evidence

supporting the judgment and any reasonable inferences that can be drawn from such

evidence.” Id. at 1258 (quoting Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008)). We

will affirm a conviction “if there is substantial evidence of probative value supporting each

element of the offense such that a reasonable trier of fact could have found the defendant

guilty beyond a reasonable doubt.” Id. A finding of guilt may be based upon an inference

that is reasonably drawn from the evidence. All inferences are viewed in a light most

favorable to the conviction. Bailey v. State, 979 N.E.2d 133 (Ind. 2012). Finally, a

conviction can be sustained on only the uncorroborated testimony of a single witness. See

id.

       In order to convict Martin of disorderly conduct as charged, the State was required

to prove that he engaged in fighting or tumultuous conduct. See I.C. § 35-45-1-3. Officer

Disney testified that while on patrol that afternoon he saw Martin and his cousin fighting

in the middle of the street. He described it as a physical fight that included the two men

punching each other. This evidence was sufficient to prove that Martin knowingly or

intentionally engaged in fighting.      Martin contends, however, that Officer Martin

misinterpreted what he saw, and that Martin was in fact not fighting. Rather, according to

Martin, he was merely “basically pushing back because I know my cousin has a problem.

I would never do anything to hurt him.” Transcript at 15. In other words, Martin denied

                                             3
that he punched Lamont. Lamont attempted to corroborate this version of the incident by

testifying at Martin’s trial that he, Lamont, “was the physical one, my cousin didn’t do

anything.” Id. at 11.

       This conflict in the evidence is precisely the sort of discrepancy that the finder of

fact is charged with resolving, and for good reason. The trial court observed the demeanor

of the witnesses and assessed their credibility accordingly. We will not invade its province

in that regard. The evidence was sufficient to support the conviction.

       Judgment affirmed.

CRONE, J., concurs.

KIRSCH, J., dissents without opinion.




                                             4